Exhibit 10.4




SEVENTH AMENDMENT TO SECOND AMENDED AND RESTATED
REVOLVING CREDIT AND TERM LOAN AGREEMENT AND WAIVER

THIS SEVENTH AMENDMENT TO SECOND AMENDED AND RESTATED REVOLVING CREDIT AND TERM
LOAN AGREEMENT (“Amendment”) is made as of the 9th day of August, 2017, by and
among Rocket Fuel Inc. (“Borrower”), the Lenders (as defined below) party hereto
and Comerica Bank, as administrative agent for the Lenders (in such capacity,
“Agent”).
RECITALS
A.    Borrower has entered into that certain Second Amended and Restated
Revolving Credit and Term Loan Agreement dated as of December 31, 2014, with
Agent, the financial institutions from time to time signatory thereto
(collectively, the “Lenders” and each, individually, a “Lender”) and Silicon
Valley Bank, as Syndication Agent, as amended by that certain First Amendment to
Second Amended and Restated Revolving Credit and Term Loan Agreement and Second
Amendment to Security Agreement, dated as of March 13, 2015, that certain Second
Amendment to Second Amended and Restated Revolving Credit and Term Loan
Agreement, dated as of March 10, 2016, that certain Third Amendment to Second
Amended and Restated Revolving Credit and Term Loan Agreement, dated as of June
21, 2016, that certain Fourth Amendment to Second Amended and Restated Revolving
Credit and Term Loan Agreement, dated as of September 15, 2016, that certain
Fifth Amendment to Second Amended and Restated Revolving Credit and Term Loan
Agreement, dated as of December 29, 2016, and as further amended by that certain
Sixth Amendment to Second Amended and Restated Revolving Credit and Term Loan
Agreement, dated as of February 14, 2017 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), under which the
Lenders extended (or committed to extend) credit to Borrower, as set forth
therein.
B.    Borrower has requested that Agent and Lenders amend the Credit Agreement
and waive certain Events of Default.
C.    Agent and Lenders are willing to do so, but only on the terms and
conditions set forth in this Amendment.
NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration the receipt and sufficiency of which is hereby acknowledged,
Borrower, Agent and Lenders agree as follows:


 

--------------------------------------------------------------------------------





1.
Defined Terms. Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Credit Agreement.

2.
Waiver. Borrower informed Agent and Lenders that Borrower failed to comply with
Section 7.9(a) of the Credit Agreement (Minimum EBITDA) for the quarter ended
June 30, 2017 (the “Specified Default”). Borrower has requested that Agent and
Lenders waive any Events of Default under the Credit Agreement resulting from
the Specified Default. Agent and Lenders waive any Events of Default under the
Credit Agreement resulting from the Specified Default (“Waiver”). This Waiver
shall not be deemed to amend or alter in any respect the terms and conditions of
the Credit Agreement, the Obligations or any other documents executed in
connection therewith, or to constitute a waiver or release by Agent and Lenders
of any right, remedy or Event of Default under the Credit Agreement, the
Obligations or any other documents executed in connection therewith, except to
the extent specifically set forth herein. Furthermore, this Waiver shall not
affect in any manner whatsoever any rights or remedies of Agent and Lenders with
respect to any other non-compliance by Borrower with the Credit Agreement or any
other documents executed in connection therewith, whether in the nature of an
Event of Default or otherwise, and whether now in existence or subsequently
arising.

3.
Amendments to Credit Agreement.

a.The following definitions in Section 1.1 of the Credit Agreement are hereby
amended and restated in their entirety as follows:
“Revolving Credit Aggregate Commitment” shall mean (i) Fifty-Three Million Five
Hundred Seventy-Five Thousand Sixty-Seven Dollars ($53,575,067), during Period
A; and (ii) Forty Million Dollars ($40,000,000) during Period B; in each case
subject to reduction or termination under Section 2.10 or 9.2 hereof.
b.The following definitions are hereby added to Section 1.1 of the Credit
Agreement as follows:
“Period A” means the period, such period not to extend beyond September 30,
2017, beginning on the Seventh Amendment Effective Date and ending on the
earlier of (i) such date as the Sizmek Acquisition shall be consummated, or (ii)
the commencement of Period B.
“Period B” means the period, such period not to extend beyond the Revolving
Credit Maturity Date, beginning at any time after the Seventh Amendment
Effective Date but prior to August 31, 2017, when either of the following events
shall have occurred: (i) Borrower’s delivery to Agent of one or more letters of
intent, for the acquisition of such percentage of the capital stock or assets of
Borrower at a valuation sufficient to repay the Indebtedness in full, by an
acquirer other than Sizmek Inc., providing, without limitation, for a close to
the transaction after October 31, 2017, or (ii) the termination of the Sizmek
Acquisition.


2



--------------------------------------------------------------------------------





“Seventh Amendment” means that certain Seventh Amendment to Second Amended and
Restated Revolving Credit and Term Loan Agreement and Waiver dated as of August
9, 2017.
“Seventh Amendment Effective Date” means the date on which the conditions to the
effectiveness of the Seventh Amendment shall have been fulfilled or waived by
Agent and the Lenders.
“Sizmek Acquisition” means the acquisition of 100% of the capital stock or
substantially all of the assets of Borrower by Sizmek Inc.
c.The following definition is hereby deleted from Section 1.1 of the Credit
Agreement as follows:
“Revolving Credit Optional Increase Amount”
d.Section 2.12 of the Credit Agreement (Optional Increase in Revolving Credit)
is hereby amended and restated in its entirety as follows:
“2.12    Reserved”
e.Section 7.2(b) of the Credit Agreement is hereby amended and restated in its
entirety as follows:
“(b)    (i) Within thirty (30) days after and as of the most recent month-end
during Period A, or bi-weekly during Period B, or in either case, more
frequently as reasonably requested by Agent or the Majority Revolving Credit
Lenders, a Borrowing Base Certificate executed by a Responsible Officer of the
Borrower;”
f.Section 7.9(a) of the Credit Agreement is hereby amended and restated in its
entirety as follows:
“(a)    Minimum EBITDA. Borrower shall maintain EBITDA (for the consecutive
twelve month period then ending) as of the last day of each fiscal quarter of
not less than the amount set forth below opposite the applicable fiscal quarter
ending date:
Fiscal Quarter Ending Date
Amount
September 30, 2017
$1,000,000
December 31, 2017 and each fiscal quarter ending thereafter
$4,500,000”



g.Section 7.9(c) of the Credit Agreement is hereby amended and restated in its
entirety as follows:


3



--------------------------------------------------------------------------------





“(c)    Minimum Cash. Borrower shall maintain Cash on deposit with Agent and the
Lenders, in a minimum amount of (i) Eighteen Million Dollars ($18,000,000) in
the aggregate at all times through August 22, 2017, and (ii) Twenty-Two Million
Five Hundred Thousand Dollars ($22,500,000) in the aggregate at all times
thereafter, which deposits shall otherwise comply with the requirements of
Section 7.14 hereof. Thereafter such covenant shall be reset as provided in
Section 7.9(d) if applicable.”
h.Section 7.9(d) of the Credit Agreement is hereby amended and restated in its
entirety as follows:
“(d)    Upon the commencement of Period B, Borrower agrees to enter into an
amendment to this Agreement whereby, amongst others, the financial covenants set
forth in this Section 7.9 shall be re-set, and which financial covenants shall
be tested more frequently than applicable as of the Seventh Amendment Effective
Date.”
i.The following sentence is hereby added at the end of Section 7.14(c)(ii) of
the Credit Agreement as follows:
“The foregoing provisions of this clause (ii) shall not be applicable during
Period A, and during Period B such dominion of funds shall be applicable whether
or not a Shortfall Period exists.”
j.A new Section 7.20 is hereby added to the Credit Agreement as follows:
“7.20    Repayment and Termination of the Revolving Credit Commitment. On the
earlier of September 30, 2017 or the consummation of the Sizmek Acquisition,
Borrower shall pay to Agent for distribution to the Revolving Credit Lenders
pro-rata in accordance with their respective Revolving Credit Percentages, the
aggregate outstanding principal amount of Revolving Credit Advances plus Swing
Line Advances, plus the outstanding Letter of Credit Obligations, and thereafter
the Revolving Credit Commitment and Lender’s obligation to make Advances under
this Agreement shall be terminated in their entirety.”
k.Section 9.1(c) of the Credit Agreement is hereby amended and restated in its
entirety as follows:


4



--------------------------------------------------------------------------------





“(c)    default in the observance or performance of any of the conditions,
covenants or agreements of the Borrower set forth in Sections 7.1, 7.2, 7.4(a)
and (e), 7.5, 7.6, 7.7, 7.9, 7.13, 7.14, 7.15, 7.16, 7.17, 7.20 or Article 8 in
its entirety, provided that an Event of Default arising from a breach of
Sections 7.1 or 7.2 shall be deemed to have been cured upon delivery of the
required item; and provided further that any Event of Default arising solely due
to a breach of Section 7.7(a) shall be deemed cured upon the earlier of (x) the
giving of the notice required by Section 7.7(a) and (y) the date upon which the
Default or Event of Default giving rise to the notice obligation is cured or
waived;”
4.
Schedule 1.2 to the Credit Agreement is hereby deleted in its entirety and
replaced with Schedule 1.2 attached to this Amendment as Attachment 1.

5.
Existing Exhibit J (Form of Covenant Compliance Report) to the Credit Agreement
is hereby deleted in its entirety and replaced with new Exhibit J attached to
this Amendment as Attachment 2.

6.
This Amendment shall be effective (according to the terms hereof) on the date
(the “Seventh Amendment Effective Date”) that Agent shall have received (i)
executed facsimile or email counterparts of this Amendment, in each case duly
executed and delivered by Agent, Lenders, Borrower, and Guarantors, with
originals following promptly thereafter, and (ii) an amendment fee in the amount
of $53,575, to be shared pro rata among the Revolving Credit Lenders, based on
their Revolving Credit Percentages.

7.
Borrower and Guarantors hereby represent and warrant that, after giving effect
to the amendments to the Credit Agreement contained herein, (a) the execution
and delivery of this Amendment and the performance by Borrower and Guarantors of
their obligations under the Credit Agreement, in each case as amended hereby,
are within their corporate or limited liability powers, have been duly
authorized, are not in contravention of law applicable to such party or the
terms of their articles of incorporation or bylaws or articles of organization
or operating agreement, and do not require the consent or approval of any
governmental body, agency or authority, and this Amendment and the Credit
Agreement (as amended herein) will constitute the valid and binding obligations
of such party, enforceable in accordance with its terms, except as enforcement
thereof may be limited by applicable bankruptcy, reorganization, insolvency,
moratorium, fraudulent conveyance, ERISA or similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity
(whether enforcement is sought in a proceeding in equity or at law), (b) the
representations and warranties set forth in Article 6 of the Credit Agreement
are true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representation or warranty to the
extent that it is already qualified or modified by materiality in the text
thereof) on and as of the Amendment Effective Date (except to the extent such
representations specifically relate to an earlier date), and (c) on and as of
the Amendment Effective Date, after giving effect to this Amendment, no Default
or Event of Default shall have occurred and be continuing.



5



--------------------------------------------------------------------------------





8.
Except as specifically set forth herein, this Amendment shall not be deemed to
amend or alter in any respect the terms and conditions of the Credit Agreement
(including without limitation all conditions and requirements for Advances and
any financial covenants), any of the Notes issued thereunder (except pursuant to
the terms of this Amendment), or any of the other Loan Documents. Nor shall this
Amendment constitute a waiver or release by Agent or Lenders of any right,
remedy, Default or Event of Default under or a consent to any transaction not
meeting the terms and conditions of the Credit Agreement, any of the Notes
issued thereunder, or any of the other Loan Documents. Furthermore, this
Amendment shall not affect in any manner whatsoever any rights or remedies of
the Lenders or Agent with respect to any other non-compliance by Borrower or any
Guarantor with the Credit Agreement, or the other Loan Documents, whether in the
nature of a Default or Event of Default, and whether now in existence or
subsequently arising, and shall not apply to any other transaction.

9.
Borrower and Guarantors hereby reaffirm, confirm, ratify and agree to be bound
by their covenants, agreements and obligations under the Credit Agreement and
(as amended hereby) and any other Loan Documents previously executed and
delivered by them, or executed and delivered in accordance with this Amendment.
Each reference in the Loan Documents to “the Credit Agreement” shall be deemed
to refer to the Credit Agreement as amended by this Amendment.

10.
Borrower and Guarantors hereby acknowledge and agree that this Amendment and the
amendments and consents contained herein do not constitute any course of dealing
or other basis for altering any obligation of Borrower, Guarantors or any other
Credit Party or any rights, privilege or remedy of Lenders under the Credit
Agreement or any other Loan Document.

11.
Unless otherwise defined to the contrary herein, all capitalized terms used in
this Amendment shall have the meanings set forth in the Credit Agreement.

12.
This Amendment may be executed in counterparts in accordance with Section 13.8
of the Credit Agreement.

13.
This Amendment shall be construed in accordance with and governed by the laws of
the State of California (without giving effect to conflict of laws principles).

(Remainder of page intentionally left blank.)






6



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Agent, Lenders, Borrower, and Guarantors have each caused
this Amendment to be executed by their respective duly authorized officers or
agents, as applicable, all as of the date first set forth above.


COMERICA BANK, as Agent and a Lender




By:     /s/ Dennis Rapoport            
Name: Dennis Rapoport
Title: SVP









--------------------------------------------------------------------------------





SILICON VALLEY BANK, as a Lender




By:     /s/ Trefor Bacon            
Name: Trefor Bacon
Title: VP









--------------------------------------------------------------------------------





CITY NATIONAL BANK, as a Lender




By:     /s/ Alan Jepsen                
Name: Alan Jepsen
Title: SVP









--------------------------------------------------------------------------------






ROCKET FUEL INC., as Borrower




By:     /s/ Stephen Snyder                
Name: Stephen Snyder
Title: CFO









--------------------------------------------------------------------------------







X PLUS TWO SOLUTIONS, LLC, as a Guarantor




By:     /s/ Stephen Snyder                
Name: Stephen Snyder
Title: CFO




X PLUS ONE SOLUTIONS, INC., as a Guarantor




By:     /s/ Stephen Snyder                
Name: Stephen Snyder
Title: CFO









--------------------------------------------------------------------------------






Attachment 1
Schedule 1.2
Percentages and Allocations
Revolving Credit Facility
LENDERS
REVOLVING CREDIT PERCENTAGE
REVOLVING CREDIT ALLOCATIONS
(Period A)
REVOLVING CREDIT ALLOCATIONS
(Period B)
Comerica Bank
45.45454545%
$24,352,303.20
$18,181,818.18
Silicon Valley Bank
36.36363636%
$19,481,842.54
$14,545,454.54
City National Bank
18.18181818%
$9,740,921.27
$7,272,727.27
TOTALS:
100%
$53,575,067
$40,000,000












--------------------------------------------------------------------------------






Attachment 2


EXHIBIT J


FORM OF COVENANT COMPLIANCE REPORT


Please send all Required Reporting to:
Comerica Bank

411 W. Lafayette Ave., MC 3289
Detroit, Michigan 48226
Attention: Corporate Finance
Fax: (313) 222-9434
FROM:
ROCKET FUEL INC.

The undersigned authorized Officer of ROCKET FUEL INC. (“Borrower”), hereby
certifies that in accordance with the terms and conditions of that certain
Second Amended and Restated Revolving Credit and Term Loan Agreement made as of
the 31st day of December, 2014 (as amended, restated or otherwise modified from
time to time, the “Credit Agreement”), by and among the financial institutions
from time to time signatory thereto (each, individually, a “Lender,” and any and
all such financial institutions collectively, the “Lenders”), Comerica Bank, as
administrative agent for the Lenders (in such capacity, “Agent”), and Borrower,
(i) Borrower is in complete compliance for the period ending
                     with [Section 7.9(b) and Section 7.9(c)(ii)][all required
covenants], except as noted below and (ii) all representations and warranties of
Borrower stated in the Credit Agreement are true and correct in all material
respects as of the date hereof (except those representations and warranties that
address matters only as of a specified date, the accuracy of which shall be
determined as of that specified date in all respects). Attached herewith are the
required documents supporting the above certification. [The Officer further
certifies that the attached financial statements are prepared in accordance with
Generally Accepted Accounting Principles (GAAP) consistently applied from one
period to the next except (i) as explained in an accompanying letter or
footnotes and (ii) with respect to unaudited financial statements, for the
absence of footnotes and subject to year-end adjustments.]


Please indicate compliance status by circling Yes/No under “Complies” or
“Applicable” column.





--------------------------------------------------------------------------------





REPORTING COVENANTS
REQUIRED
COMPLIES
Audited Annual F/S
Annually, within 90 days
YES
NO
Company Prepared Monthly F/S
Monthly, within 30 days
YES
NO
Covenant Compliance Certificate (Liquidity Ratio and minimum Cash)
Monthly, within 30 days
YES
NO
Annual Covenant Compliance Certificate
Annually, within 90 days
YES
NO
Quarterly Covenant Compliance Certificate
Quarterly, for first three fiscal quarters, within 30 days
YES
NO
Borrowing Base Cert., A/R & A/P Agings
During Period A, Monthly, within 30 days
YES
NO
 
During Period B, Bi-weekly
 
 
Annual projections
60 days after FYE
YES
NO
Audit
Semi-annual
YES
NO
10-Q
Quarterly, within 45 days of fiscal quarter end
YES
NO
10-K
Annually, within 90 days of FYE
YES
NO
Pricing Liquidity
Amount: $   
YES
NO
 
 
 
 
Applicable level on the pricing matrix on Schedule 1.1
Level ____
 
 




 
 
 
REPORTING COVENANTS
DESCRIPTION
APPLICABLE
 
Legal action which could reasonably be expected to have MAE
Notify promptly upon notice
YES
NO
 
Mergers & Acquisitions > $5,000,000
10 – 90 days prior to date of acquisition closing
YES
NO
 
Cross default with other agreements
Notify promptly upon notice
YES
NO
 
> $1,000,000
 
YES
NO
 
Judgment > $1,000,000
Notify promptly upon notice
YES
NO
 










--------------------------------------------------------------------------------





FINANCIAL COVENANTS
REQUIRED
ACTUAL
COMPLIES
 
 
 
 
 
 
 
 
Minimum EBITDA (tested quarterly)


*
$
YES
NO
Minimum Liquidity Ratio (tested monthly)
1.10:1.00


_______:________
YES
NO
 
 
 
 
 
Minimum Cash on deposit with Agent or Lenders


**


$        


YES
NO
 
 
 
 
 
OTHER COVENANTS
REQUIRED
ACTUAL
COMPLIES
Permitted payments in lieu of fractional shares in connection with conversion or
exercise of convertible securities
<$1,000,000
   $      
YES
NO
Permitted payments in lieu of fractional shares in connection with stock
dividends and splits
<$1,000,000
   $      
YES
NO
Permitted Investments for loans to employees, officers and directors
<$1,000,000
   $      
YES
NO
Permitted Investments by Borrower or a Guarantor to subsidiaries that are not
Borrower or a Guarantor
<$3,000,000
   $      
YES
NO
Permitted Investments for joint ventures
<$250,000
   $      
YES
NO
Permitted Investments in connection with Guarantee Obligations
<$1,000,000
   $      
YES
NO
Other Investments
<$1,000,000
   $      
YES
NO
Capital Expenditures
***
   $      
YES
NO
Asset Sales, other than those permitted by any clause of Section 8.4 of the
Credit Agreement other than clause (g)
<$1,000,000
   $      
YES
NO
Amount of obligations secured by other liens pursuant to Section 8.2(i)
<$1,000,000
   $      
YES
NO
Balance of corporate credit cards
<$3,000,000
   $      
YES
NO
Other letters of credit
<$1,000,000
   $      
YES
NO
Debt of Person that becomes a Subsidiary of Borrower after Effective Date (or
assumed by Borrower or a Subsidiary in connection with Permitted Acquisition)
<$1,000,000


   $      


YES


NO
Permitted Debt to finance acquisition of fixed/ capital assets
<$25,000,000
$
YES
NO
Dominion of Funds – Cash on deposit with Agent or Lenders (during Period B,
tested as of the last day of each month)
$30,000,001 – $39,999,999
$
YES
NO

         
Additional Unsecured Debt          <$1,000,000     $______________     YES NO




*





--------------------------------------------------------------------------------





Fiscal Quarter Ending Date
Amount
September 30, 2017
$1,000,000
December 31, 2017 and each fiscal quarter ending thereafter
$4,500,000



**
Period
Amount
At all times through August 22, 2017
$18,000,000
At all times thereafter through September 30, 2017
$22,500,000



Please Enter Below Comments Regarding Violations:







--------------------------------------------------------------------------------






The Officer further acknowledges that at any time Borrower is not in compliance
with all the terms set forth in the Credit Agreement, including, without
limitation, the financial covenants, no credit extensions will be made.
Very truly yours,
/s/ Stephen Snyder            
Authorized Signer
Stephen Snyder            
Name:
CFO                
Title:







